DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 04/18/2022.
Claims 1-20 are elected without traverse.
Claims 21-30 are canceled.  
Claims 1-20 are pending in this action. 

Request for Information Under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Applicant’s Information Disclosure Statement dated 12/30/2021 is 30 pages long and includes 620 U.S. patent documents/pre-grant publications and 106 foreign patent/NPL documents. In order to ensure proper examination within the search time allotted, the Examiner seeks information from the Applicant in accordance with 37 CFR 1.105 (a)(1)(viii). The Examiner respectfully requests that Applicant provide details on which of the references are most technically applicable and pertinent to the patentability of the system being claimed. Applicant is reminded that under 37 CFR 1.56(a), Applicant has a “duty to disclose all information known to be material to patentability,” but that “there is no duty to submit information which is not material to the patentability of any existing claim.” The Examiner respectfully requests that Applicant carefully examine “the closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office” (37 CFR 1.156(a)(2)). As it is unclear to the Examiner which of the submitted references is truly “material to patentability,” the Examiner respectfully requests this information from the Applicant. This requirement is an attachment of the enclosed Office Action. A complete reply to the enclosed Office Action must include a complete reply to this requirement.
The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action. 



/Jonathan C. Teixeira Moffat/________________________________
Director, Jonathan Moffat TC3700


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains the phrase “Devices and methods…are provided herein”, which includes implied phraseology.  Correction is required.  See MPEP § 608.01(b). To overcome this issue, the Examiner recommends omitting the last sentence of the Abstract.

Claim Objections
Claim 1 is objected to because of the following informalities: “effect” should read “affect”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2012/0221085 A1) in view of Rooney (US 2007/0118196 A1).
Re. claim 1, Hill discloses a trial neurostimulation system to perform a percutaneous nerve evaluation for sacral nerve stimulation therapy, the system comprising: 
a temporary evaluation lead for a nerve evaluation, the evaluation lead comprising: a single distal electrode (figure 2, distal ring electrode 24), a proximal connector comprising a single proximal contact (figure 2, connector pin 32), and a single conductor electrically connecting the single distal electrode to the single proximal contact, wherein the single conductor is a multi-stranded wire, wherein the single conductor is coiled along a length of the evaluation lead and includes at least a portion having an open coil design between the distal electrode and the proximal contact, wherein the open coil design comprising gaps between adjacent coils so as to provide resistance to migration or regression of the lead (paragraph 0035 – “second or outer conductor coil 44 is also running in the lumen 46 of the lead body and is electrically connected to a ring electrode 24”; figures 3-4, conductor coils 44 and 42); and 
an external pulse generator configured for sacral nerve stimulation (figure 2, IMD 5), the external pulse generator comprising: a lead connector through which the external pulse generator delivers stimulation pulses to the evaluation lead electrically coupled thereto (figure 2); a pulse generator and associated circuitry that effect control of stimulation generated by the external pulse generator (paragraph 0030 – “The IMD 5 can be any implantable medical device used in the art for generating and applying, through the implantable medical lead 1, electric pulses or shocks to tissues”). 
Hill discloses an IMD 5 connected by the connector 32, but does not explicitly disclose a battery and communication means to wirelessly communicate to a clinician programmer device and patient remote, and a pulse generator communicating with the clinician programmer device, but Rooney discloses that it is known for sacral stimulators (paragraph 0041) to include a battery power source for powering the external pulse generator during an evaluation period (paragraph 0042 – “systems 10 and 20 include IMD 14 and lead 22 implanted within a region 12 in which patient 11 experiences pain. IMD 14 may include, for example, a housing (not shown in FIG. 1) that contains internal components, such as control electronics, stimulation generation circuitry, communication circuitry, and a power source”); and a communication unit by which the external pulse generator wirelessly communicates directly with each of a clinician programmer device and a patient remote, wherein the external pulse generator is configured to communicate with the clinician programmer device to effect programming of the external pulse generator with one or more stimulation programs, and is configured to communicate with the patient remote to adjust stimulation intensity of the one or more stimulation programs during the evaluation period (paragraph 0043 – “systems 10 and 20 may include corresponding external programmers 16 and 18 and 26 and 28, which may respectively be used by a clinician and patient 11 to communicate with IMD 14, e.g., via wireless telemetry, for programming and adjustment of therapy using any techniques known in the medical device arts “); and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known IMD elements as taught by Rooney into the system of Hill in order to power/control stimulation to achieve a desired result.

Re. claim 2, Hill further discloses wherein the portion having the open coil design extends along at least the implantable length of the evaluation lead (figures 3-4).  

Re. claim 3, Hill further discloses wherein the portion having the open coil design comprises substantially the entire coiled conductor between the single proximal contact and the distal electrode (paragraph 0035 – “second or outer conductor coil 44 is also running in the lumen 46 of the lead body and is electrically connected to a ring electrode 24”; figures 3-4, conductor coils 44 and 42).  

Re. claim 4-5, Hill further discloses wherein the open coil design is configured to be stretched or elongated along a longitudinal axis of the lead, and wherein the open coil design is configured such that the gaps between adjacent coils increase when the lead is stretched or axially elongated (paragraph 0035 – “second or outer conductor coil 44 is also running in the lumen 46 of the lead body and is electrically connected to a ring electrode 24”; figures 3-4 show conductor coils 44 and 42 run elongated through the lead).

Re. claim 6, Hill further discloses wherein the single proximal connector is a single connector pin (figure 2, connector pin 32).

Re. claim 7, Hill further discloses wherein the connector pin is configured for electrically connecting to a distal connector receptacle of an intermediate cable extending between the proximal connector of the evaluation lead and the lead connector of the external pulse generator (figure 2, connector pin 32 connected to IMD 5).  

Re. claim 8-9, Hill further discloses an intermediate cable extending between the proximal connector of the evaluation lead and the lead connector of the external pulse generator, and wherein the evaluation lead is electrically coupled with the external pulse generator through the intermediate cable without any intervening connections or cables (figure 2, lead body 4 connects to connector pin 32 to IMD 5).  

Re. claim 10, Hill further discloses wherein the single conductor of the evaluation lead is coiled about a central lumen of the evaluation lead to allow passage of a stylet therein to stiffen the evaluation lead during implantation (figure 3-4, outer conductor coil within central lumen 46, allowing for stylet passage).

Re. claim 11, Hill further discloses wherein the coiled conductor has an insulating coating along a majority of a length of the evaluation lead and the distal electrode portion is defined by an exposed portion of the coiled conductor without the insulating coating (figure 3, ring electrode 24 is not defined by an outer insulating tubing 41 that covers the outer coil 44).  

Re. claim 15, Hill further discloses wherein the evaluation lead is dimensioned for passage through a foramen needle to facilitate delivery through the foramen needle and removal of the foramen needle over the evaluation lead (figure 3-4, outer conductor coil within central lumen 46, allowing for needle passage).

Re. claims 17-19, Hill does not explicitly disclose an outside diameter of the temporary evaluation lead is between 0.01 and 0.05 inches, a total length of the temporary evaluation lead is between 12 and 24 inches, and a length of the distal electrode is between 0.2 and 0.6 inches and the surface area is between 0.02 and 0.05 in2, it is reminded that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); and  "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled", as per In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale use the known dimensions as claimed into the system of Hill in view of Rooney in order to accurately implant a lead at a desired location.

Re. claim 20, Hill further discloses wherein the evaluation lead is without any dedicated anchor attached to an implanted portion of the evaluation lead (paragraphs 0008, 0013 – discloses a method of retraction of the fixation helix back into ta distal lead portion).

Claims 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2012/0221085 A1) in view of Rooney (US 2007/0118196 A1) as applied to the claims above, and further in view of Bonde (US 2007/0100411 A1).
Re. claims 12-13 and 16, the combined invention teaches the claimed invention except two visual markers disposed at different locations and the foramen needles , but Bonde discloses that it is known for a stimulation lead to include visual markers of different locations corresponding to lengths of differing foramen needle sizes in paragraph 0047 – “visual and/or radiographic imaging bands 90 and 95 can be formed around the lead body 15 distal to and proximal to, respectively, the tine element array 120 to be employed in determining the location of the tine element array 120 within the tissue”, shown in figure 2 with bands 90 and 95 at two different points, and a foramen needle for performing nerve localization, the foramen needle having an inner lumen; wherein an outside diameter of the coiled conductor and an outside diameter of the proximal connector are each dimensioned for passage through the foramen needle to facilitate delivery through the foramen needle and removal of the foramen needle over the evaluation lead (paragraph 0047 -  “The lead can be advanced through the lumen of a hollow spinal needle extended through the foramen, the distal tip of the electrode is positioned adjacent the selected sacral nerve”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known elements of Bonde into the system of Hill/Rooney in order to accurately implant a lead at a desired location. 

Re. claim 14, Hill further discloses wherein the two markers comprise visible coatings applied to the coiled conductor (figure 3, an outer insulating tubing 41 covers the outer coil 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792